DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 3-10 are allowed. Claim 2 is cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Lin on 05/27/2022.
The application has been amended as follows: Merge claim 2 to claim 1.
Re-claim 1, Replace claim 1 with the following:
--“ 1. A linear vibration motor, comprising: a movable part, a suspension device, and a fixed part; wherein the movable part further comprising at least one magnet set, the magnet set comprising at least three magnets arranged spaced apart, the magnets having an up-and-down magnetization direction, the adjacent magnets having opposite polarities when arranged; the fixed part at least comprising: a coil, at least one magnetically conductive element, and a housing; the magnet set of the movable part and the coil and the magnetically conductive element of the fixed part being arranged opposite to each other with a gap, both polar surfaces at both sides of the magnet set being facing opposite to the coil and the magnetically conductive element of the fixed part, and the size of the magnetically conductive element of the fixed part in the non-moving direction being greater than the size of the magnet set in the non-moving direction; the at least one magnetically conductive element being located above or below the magnet set; when the number of the at least one magnetically conductive element exceeding one, the magnetically conductive element being respectively arranged above and below the magnet set; the suspension device comprising two elastic stripes respectively located on both sides of the movable part, with one side of each elastic stripe connected to the movable part and the other side connected to the fixed part so that the movable part being supported by the suspension device and able to move freely relative to the fixed part; each of connecting ends of the elastic stripe having a height the same as the heights of the connecting ends of the 17movable part and the fixed part so that the suspension device staying in a straight and flat shape without bending at both connecting ends, wherein at least a hole is disposed on the magnetic conductive element, and the Z-opposite magnet is defined as the magnet opposite to the hole in the Z direction and causing magnetic force change when the hole moves.”--
Claim 2 (Canceled).
Change dependency of claims 3-9 from dependency on cancelled claim 2 to depend from new claim 1.   In claims 3-9 line 1 :Replace the number “2” with the number “1“. 

Allowable Subject Matter
Claims1,3-10 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1 recites, inter alia, “1. A linear vibration motor, comprising: a movable part, a suspension device, and a fixed part; wherein the movable part further comprising at least one magnet set, the magnet set comprising at least three magnets arranged spaced apart, the magnets having an up-and-down magnetization direction, the adjacent magnets having opposite polarities when arranged; the fixed part at least comprising: a coil, at least one magnetically conductive element, and a housing; the magnet set of the movable part and the coil and the magnetically conductive element of the fixed part being arranged opposite to each other with a gap, both polar surfaces at both sides of the magnet set being facing opposite to the coil and the magnetically conductive element of the fixed part, and the size of the magnetically conductive element of the fixed part in the non-moving direction being greater than the size of the magnet set in the non-moving direction; the at least one magnetically conductive element being located above or below the magnet set; when the number of the at least one magnetically conductive element exceeding one, the magnetically conductive element being respectively arranged above and below the magnet set; the suspension device comprising two elastic stripes respectively located on both sides of the movable part, with one side of each elastic stripe connected to the movable part and the other side connected to the fixed part so that the movable part being supported by the suspension device and able to move freely relative to the fixed part; each of connecting ends of the elastic stripe having a height the same as the heights of the connecting ends of the 17movable part and the fixed part so that the suspension device staying in a straight and flat shape without bending at both connecting ends, wherein at least a hole is disposed on the magnetic conductive element, and the Z-opposite magnet is defined as the magnet opposite to the hole in the Z direction and causing magnetic force change when the hole moves. (annotated Fig.6c and Fig.2).

    PNG
    media_image1.png
    362
    569
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    497
    593
    media_image2.png
    Greyscale

	Closest prior art Park (US 20110241451), Jin (US 20160254736), Dong (US 20160013710), Tang (US 20200044526), Lin (US 10971984) combination teach a linear vibrator motor structure with removable part, suspension device, fixed part, and    however they fail to teach the combination of ratios and dimensions and radiuses disclosed by claim 1,  they fail to satisfy the ratio in claim 1, the prior art of record fail to teach the combination  of claim 1 in whole.  

    PNG
    media_image3.png
    682
    272
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    363
    478
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    399
    437
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    727
    493
    media_image6.png
    Greyscale

 None of the prior art of record above nor East searches nor ip.com NPL and Patent search nor  ip.com search nor PLUS search, cited art, teaches or suggest alone or in combination, the combination of claim 1 Inter alia, “A linear vibration motor, comprising: a movable part, a suspension device, and a fixed part; wherein the movable part further comprising at least one magnet set, the magnet set comprising at least three magnets arranged spaced apart, the magnets having an up-and-down magnetization direction, the adjacent magnets having opposite polarities when arranged; the fixed part at least comprising: a coil, at least one magnetically conductive element, and a housing; the magnet set of the movable part and the coil and the magnetically conductive element of the fixed part being arranged opposite to each other with a gap, both polar surfaces at both sides of the magnet set being facing opposite to the coil and the magnetically conductive element of the fixed part, and the size of the magnetically conductive element of the fixed part in the non-moving direction being greater than the size of the magnet set in the non-moving direction; the at least one magnetically conductive element being located above or below the magnet set; when the number of the at least one magnetically conductive element exceeding one, the magnetically conductive element being respectively arranged above and below the magnet set; the suspension device comprising two elastic stripes respectively located on both sides of the movable part, with one side of each elastic stripe connected to the movable part and the other side connected to the fixed part so that the movable part being supported by the suspension device and able to move freely relative to the fixed part; each of connecting ends of the elastic stripe having a height the same as the heights of the connecting ends of the 17movable part and the fixed part so that the suspension device staying in a straight and flat shape without bending at both connecting ends, wherein at least a hole is disposed on the magnetic conductive element, and the Z-opposite magnet is defined as the magnet opposite to the hole in the Z direction and causing magnetic force change when the hole moves “. The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 3-10 are allowed based on dependency from allowable claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are in PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Benitez can be reached on 5712701435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834                                                                                                                                                                                                

164